DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0002, none of the cited references are complete. (author name, journal, date, volume, page numbers)
Paragraph 0002, none of the cited references are complete. (author name, journal, date, volume, page numbers)
Paragraph 0002, none of the cited references are complete. (author name, journal, date, volume, page numbers); line 12, "E. coli " should be "E. coli ".
Paragraph 0005, none of the cited references are complete. (author name, journal, date, volume, page numbers); all instances of  "R. gnavus " should be " R. gnavus ".
Paragraph 0006, "R. gnavus" should be in italics.
Paragraph 0007, "R. gnavus" should be in italics.
Paragraph 0008, "R. gnavus" should be in italics.
Paragraph 00011, "R. gnavus" should be in italics.
Paragraph 00012, "R. gnavus" should be in italics.
Paragraph 00013, "R. gnavus" should be in italics.
Paragraph 00014, "R. gnavus" should be in italics.
Paragraph 00015, "R. gnavus" should be in italics.
Paragraph 00016, "R. gnavus" should be in italics.
Paragraph 00017, "R. gnavus" should be in italics.

Paragraph 00019, "R. gnavus" should be in italics.
Paragraph 00020, "R. gnavus" should be in italics.
Paragraph 00021, "R. gnavus" should be in italics.
Paragraph 00022, "R. gnavus" should be in italics.
Paragraph 00023, "R. gnavus" should be in italics.
Paragraph 00024, "R. gnavus" should be in italics.
Paragraph 00025, "R. gnavus" should be in italics.
Paragraph 00026, "R. gnavus" should be in italics.
Paragraph 00027, "R. gnavus" should be in italics; all gene names should be in italics.
Paragraph 00028, "R. gnavus" should be in italics; all gene names should be in italics.
Paragraph 00030, "R. gnavus" should be in italics.
Paragraph 00056, all bacterial names should be in italics.
Paragraph 00062, "R. gnavus" should be in italics.
Paragraph 00065, "R. gnavus" should be in italics.
Paragraph 00066, "R. gnavus" should be in italics.
Paragraph 00067, "R. gnavus" should be in italics.
Paragraph 00068, "R. gnavus" should be in italics.
Paragraph 00073, states that Figures 1A-B have colors.  However, the only submitted figures are in black and white.
Paragraph 00075, "R. gnavus" should be in italics.
Paragraph 00076, "R. gnavus" should be in italics.
Paragraph 00077, "R. gnavus" should be in italics.
Paragraph 00078, "R. gnavus" should be in italics.

Paragraph 00068, "Ruminococcus gnavus" should be "Ruminococcus gnavus"; all instances of "R. gnavus" should be "R. gnavus"
Paragraph 00081, "R. gnavus" should be in italics.
Paragraph 00082, "R. gnavus" should be in italics.
Paragraph 00085, "R. gnavus" should be in italics.
Paragraph 00086, "R. gnavus" should be in italics.
Paragraph 00089, there is an opening parenthesis, but no closing parenthesis.
Paragraph 000101, "R. gnavus" should be in italics.
Paragraph 000102, all bacterial names should be in italics.
Paragraph 000103, all bacterial names should be in italics.
Paragraph 000108, "R. gnavus" should be in italics.
Paragraph 000109, "R. gnavus" should be in italics.
Paragraph 000116, "R. gnavus" should be in italics.
Paragraph 000117, "R. gnavus" should be in italics; all gene names should be in italics.
Paragraph 000118, "R. gnavus" should be in italics.
Paragraph 000120, "R. gnavus" should be in italics.
Paragraph 000121, "R. gnavus" should be in italics.
Paragraph 000122, "R. gnavus" should be in italics.
Paragraph 000123, "R. gnavus" should be in italics.
Paragraph 000124, "R. gnavus" should be in italics.
Paragraph 000132, "R. gnavus" should be in italics.
Paragraph 000133, "R. gnavus" should be in italics.
Paragraph 000134, "R. gnavus" should be "R. gnavus".
Paragraph 000138, define "STiNKi"; none of the cited references are complete.
Paragraph 000140, none of the cited references are complete.
Paragraph 000143, none of the cited references are complete.
Paragraph 000144, "R. gnavus" should be in italics.
Paragraph 000145, all bacterial names should be in italics.
Paragraph 000146, "R. gnavus" should be in italics.
Paragraph 000147, "R. gnavus" should be in italics.
Paragraph 000148, "R. gnavus" should be in italics; the cited reference is incomplete.
Paragraph 000150, none of the cited references are complete.
Paragraph 000151, none of the cited references are complete.
Table 2, all bacterial names should be in italics.
Table 3, all bacterial names should be in italics.
Paragraph 000153, none of the cited references are complete.
Paragraph 000154, none of the cited references are complete.
Paragraph 000155, none of the cited references are complete.
Table 6, all bacterial names should be in italics.
Paragraph 000158, all bacterial names should be in italics.
Paragraph 000159, "R. gnavus" should be in italics.
Paragraph 000160, all bacterial names should be in italics.
Paragraph 000161, all bacterial names should be in italics; none of the cited references are complete.
Paragraph 000162, "R. gnavus" should be in italics.
Paragraph 000163, "R. gnavus" should be in italics.
Paragraph 000164, "R. gnavus" should be in italics.
Paragraph 000165, none of the cited references are complete.
Paragraph 000166, all bacterial names should be in italics; none of the cited references are complete.
Paragraph 000167, "R. gnavus" should be in italics.
Paragraph 000168, all bacterial names should be in italics; none of the cited references are complete.
Paragraph 000170, all bacterial names should be in italics
Paragraph 000171, all bacterial names should be in italics; none of the cited references are complete.
Paragraph 000172, all bacterial names should be in italics; none of the cited references are complete.
Table 8, all bacterial names should be in italics.
Paragraph 000173, all bacterial names should be in italics; none of the cited references are complete.
Paragraph 000174, none of the cited references are complete.
Paragraph 000175, "R. gnavus" should be in italics.
Paragraph 000176, "R. gnavus" should be in italics.
Paragraph 000177, "R. gnavus" should be in italics; none of the cited references are complete.
Paragraph 000178, "R. gnavus" should be in italics; none of the cited references are complete.
Paragraph 000179, "R. gnavus" should be in italics; none of the cited references are complete.
Paragraph 000182, "R. gnavus" should be in italics.
Paragraph 000183, "R. gnavus" should be in italics.
Paragraph 000184, "R. gnavus" should be in italics.
Paragraph 000185, "R. gnavus" should be in italics.
Paragraph 000186, "R. gnavus" should be in italics.
Paragraph 000189, "R. gnavus" should be in italics.
Paragraph 000190, "R. gnavus" should be in italics.
Paragraph 000191, "R. gnavus" should be in italics.
Paragraph 000192, "R. gnavus" should be in italics.
Paragraph 000193, "R. gnavus" should be in italics.
Paragraph 000194, "R. gnavus" should be in italics.
Paragraph 000195, "R. gnavus" should be in italics.
Paragraph 000196, "R. gnavus" should be in italics.
Paragraph 000197, "R. gnavus" should be in italics.
Paragraph 000198, "R. gnavus" should be in italics.
Paragraph 000199, "R. gnavus" should be in italics.
Paragraph 000200, "R. gnavus" should be in italics.
Paragraph 000201, "R. gnavus" should be in italics.
Paragraph 000202, "R. gnavus" should be in italics.
Paragraph 000203, "R. gnavus" should be in italics.
Paragraph 000204, "R. gnavus" should be in italics.
Paragraph 000205, "R. gnavus" should be in italics; all gene names should be in italics.
Paragraph 000206, "R. gnavus" should be in italics; all gene names should be in italics.
Paragraph 000208, "R. gnavus" should be in italics.
Paragraph 000234, all bacterial names should be in italics.
Paragraph 000240, "R. gnavus" should be in italics.
Paragraph 000243, "R. gnavus" should be in italics.
Paragraph 000244, "R. gnavus" should be in italics.
Paragraph 000245, "R. gnavus" should be in italics.
Paragraph 000246, "R. gnavus" should be in italics.
Paragraph 000247, "R. gnavus" should be in italics.
Abstract, "R. gnavus" should be in italics.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 4 is objected to because it depends from an objected to claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  "R. gnavus" should be in italics; there is no period signifying the end of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required; all gene names should be in italics.
Claim 13 is objected to because of the following informalities:  "R. gnavus" should be in italics; all gene names should be in italics.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  "R. gnavus" should be in italics.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is a method of diagnosing IBD in a human subject comprising:
a.    determining from a gut microbiome sample whether the gut microbiome comprises R. gnavus and
b.    diagnosing the subject as having IBD when R. gnavus is identified.

	It is unclear how the mere presence of R. gnavus in said sample is diagnostic for IBD when the art teaches that R. gnavus is one of the most common bacterial species present in 90% of individuals.  (see, Cervera-Tison et al., Applied and Environmental Microbiology, 78(21):7720-7732, 2012).

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is the method of claim 1, wherein R. gnavus has at least 5%, 10%, 20%, 30% or 40% relative abundance in the subject.
	It is unclear what baseline is used as "relative abundance".  For example, is the baseline all bacteria from all portions of said subject, or is the baseline the intestinal bacteria?
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the method of claim 1, wherein the strain of R. gnavus is R. gnavus group IBD and optionally wherein the R. gnavus comprises:
a.    adherence related genes
b.    genes involved in glycine betaine transport
c.    at least one gene from Table 7
d.    at least one cluster 1 gene from Table 7
e.    at least one cluster 2 gene from Table 7
f.    at least one cluster 3 gene from Table 7
g.    at least one cluster 4 gene from Table 7 and
h.    all the genes from Table 7
	Because the contents of Table 7 in the specification may change without a corresponding change in the claim language, all genes and clusters must be explicitly named in the claim.
	Because the claim language recites "wherein the R. gnavus comprises" a, b, c, d, e, f, g, and h, it is unclear if the R gnavus comprises all of the listed genes, or, some of the genes.  (emphasis added by examiner).   
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is the method of claim 10, wherein the R. gnavus comprises at least one of the glycoside hydrolase genes identified in Table 9.
	Because the contents of Table 9 in the specification may change without a corresponding change in the claim language, all genes must be explicitly named in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is the method of claim 1, wherein multiple samples of the subject's gut microbiome are obtained over time.
	The relativity of claim 14 to the method of claim 1 is unclear because claim 14 merely recites obtaining multiple samples, but does not recite what is done with the multiple samples.
Claims 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the method of claim 15, wherein the relative abundance of R. gnavus varies over time.
	Claim 16 is the method of claim 15, wherein the relative abundance differs between samples by at least 5%, 10%, 15%, 20%, 25%, or 30%.
	The claimed invention is unclear because claim 15 depends from itself.
	It is unclear what baseline is used as "relative abundance".  For example, is the baseline all bacteria from all portions of said subject, or is the baseline the intestinal bacteria?
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the gut microbiome sample is obtained from stool" in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite "gut microbiome sample".
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the gut microbiome sample is obtained from a biopsy" in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite "gut microbiome sample".
	Dependent claims 19, and 20 do not correct the issue.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is a kit to detect R. gnavus from a gut microbiome sample comprising
a.    an agent for detecting R. gnavus and/or R. gnavus group IBD;
b.    optionally buffers and/or reaction solutions.

	It is unclear what function said "reaction solutions" have.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Journal of Clinical Microbiology, 51(4):1334-1336, April 2013).
	Claim 21 is a kit to detect R. gnavus from a gut microbiome sample comprising  a.    an agent for detecting R. gnavus and/or R. gnavus group IBD;  b. optionally buffers and/or reaction solutions.
	Hansen et al. teach a method of detecting R. gnavus in a using matrix-assisted laser desorption ionization-time of flight mass spectrometry (MALDI-TOF-MS) following blood culture of a human sample.
	Hansen et al. do not teach a kit.
	However, it would been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to package all reagents required by the culturing and MALDI-TOF-MS procedures into a convenient kit form for expediting the identification of bacteria.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 17, 2021